United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3024
                                   ___________

Sahra Ahmed Hussein,                   *
                                       *
            Petitioner,                *
                                       * Petition for Review of an
      v.                               * Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                             Submitted: April 24, 2009
                                Filed: May 4, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Somalian citizen Sahra Hussein petitions for review of an order of the Board
of Immigration Appeals (BIA), affirming an immigration judge’s (IJ’s) denial of
asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). We deny the petition.




      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
        When an asylum decision is based on an adverse credibility finding, as it was
in this case, we generally defer to the agency if the credibility finding is supported by
specific, cogent reasons for disbelief. See Sow v. Mukasey, 546 F.3d 953, 956 (8th
Cir. 2008). Upon careful review, we conclude that the BIA and the IJ provided such
reasons.2 See Prawira v. Gonzales, 405 F.3d 661, 663 (8th Cir. 2005) (IJ’s adverse
credibility finding was supported by record where alien admitted lying in previous
asylum application); S-Cheng v. Ashcroft, 380 F.3d 320, 323 (8th Cir. 2004) (adverse
credibility finding not erroneous where alien lied in entry application and first asylum
request); cf. Krouchevski v. Ashcroft, 344 F.3d 670, 673 (7th Cir. 2003) (if
petitioner’s explanations and IJ’s adverse inferences from discrepancies both appear
valid, reviewing court should not supersede IJ’s credibility finding). The adverse
credibility finding is also dispositive of Hussein’s withholding-of-removal and CAT
claims. See Zine v. Mukasey, 517 F.3d 535, 541 (8th Cir. 2008) (when asylum,
withholding-of-removal, and CAT claims are based on same discredited testimony,
adverse credibility finding is fatal to all three claims).

      Accordingly, we deny the petition for review.
                     ______________________________




      2
       Hussein filed her asylum application after May 11, 2005, and thus the REAL
ID Act applies, see Al Milaji v. Mukasey, 551 F.3d 768, 772 n.2 (8th Cir. 2008); and
under the Act, an IJ may make credibility findings without regard to whether the
inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, see
8 U.S.C. § 1158(b)(1)(B)(iii).

                                          -2-